DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
1, 3-6, 8-11
New
21
Withdrawn
12-20



In the reply filed 02/08/2021, instant claims had the status identifiers as listed above. Therefore, Claim(s) 1, 3-6, 8-11 and 21 remain for examination and are addressed in this office action.
It is noted that withdrawn claims 12-20 now recite a method depending on claim 1. However, closer look reveals that only the preamble has been changed to recite the method and the embedded limitations within claims 12-20 still recite limitations directed to a facility and therefore still remain withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5112412 A of Plata ( , and further in view of A, and further in view of Sheet Ingots on Hydro Website (NPL'1).
Regarding claim 1, US'412 {US'412 abstract, col 1:2- col 6:55, FIG 1-6} teaches {US'412 col 1:5-10} a method of cooling cast billets made of an aluminum alloy after a homogenizing anneal, and an apparatus for carrying out the method. In aluminum foundries, billets, in particular large-size slugs and rolling ingots, are produced by known continuous casting processes. {US'412 col 1:55-65} Billets removed from the receptacle can be supplied after heating to a press or a hot-rolling mill and hot-worked into a semifinished product. thereby reading on the claimed limitations of a “method of cooling an aluminium alloy rolling ingot after 
With respect to the cooling, by a value of 30 to 150° C of the instant claim, US'412 teaches that {US'412 col 3:2-25} "The billets homogenized in the full-annealing furnace are preferably guided out of the furnace at a temperature below the solidus temperature of 400°C. - 600°C. into the spray unit. In AlMgSi alloys, which are cooled in stages, this temperature is, for example, around 580° C.; in hard alloys not cooled in stages, it is, for example, around 500° C. In the spray unit, the homogenized billets are cooled down in a cooling phase to a predetermined surface temperature which, after an equalizing phase, leads to an equalized internal and surface temperature. This equalization temperature is preferably around 310° C. - 350° C. in AlMgSi alloys. In the insulated receptacle directly adjoining the spray unit during the cooling of AlMgSi alloys, where the billets are held in interim storage, a possibly incomplete equalizing phase first of all runs its full course. Here, the billets are held preferably for 20-60 minutes, in particular for about 30 minutes." Therefore, the range provided by the prior art, as calculated by the difference between the solidus temperature range the equalization temperature range is 50-290°C. The claimed range of 30-150°C overlaps or lie inside the range of the prior art thereby rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 I.
It is noted that US'412 does NOT teach the dimensions of the ingot of a) 250 to 800 mm in thickness, b) from 1000 to 2000 mm in width and c) 2000 to 8000 mm in length as required by the instant claims. 
However, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered MPEP § 2144.04 (IV). Therefore, although the primary art does not teach the specific dimensions of the instant claim, changing the dimensions of an ingot would require only ordinary skill in the art and therefore would be obvious to one skilled in the art. 
In the alternative, Examiner submits that ingot dimensions namely the thickness, width and length as claimed in the instant claim are well-known dimensions of aluminum alloys to one skilled in the art as evidenced by NPL'1 {NPL'1 page 1:  Sheet ingots are produced in thicknesses ranging from 330 to 610, widths from 800 to 2200 mm and lengths up to 8,5 meters. We offer alloys in the 1xxx-, 3xxx-, 4xxx-, 5xxx-, 6xxx- and 8xxx- series.}. It is also noted that the AAPA teaches {instant specification page 1: lines 15-35} “Given the great thickness of aluminium alloy rolling ingots, which is between 250 and 800 mm.” Therefore, this would lead one to conclude that one skilled in the art would understand that the ingots of US'412 would have the dimensions as shown by NPL'1 and AAPA which means that the claimed ranges of the dimensions of the instant claims would overlap or lie within the ranges provided by the prior art thereby rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 I. Alternatively, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ the dimensions of the length and width as taught by NPL'1 and AAPA in the ingots of US'412 since these dimensions are well known and processing the ingots in these dimensions would take advantage of existing facilities/machinery since these dimensions are well utilized in the art. 
With respect to the limitation of the cooling rate of 150 to 500° C./h of the instant claim, US'412 teaches the cooling phase I usually lasts for about 20 sec to 2 min in practice { US'412 col 4: 45-60} and insulated receptacle directly adjoining the spray unit … the billets are held preferably for 20-60 minutes. {US'412 col 3: 15-30}. In addition, given the starting temperatures US'412 col 3: 3-15}, the rate can of cooling can be determined as having a range of 48.4 – 855.7°C/hour. The claimed range of 150 to 500° C./h overlaps with range of the prior art thereby rendering the claimed range obvious over the teachings of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 I. In addition, AAPA provides that "The desired cooling rate for the ingot is between 150 and 500° C./h." {instant specification page 1: lines 15-30} thereby rendering obvious the claimed range since MPEP provides that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 I. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains since it is the desired cooling rate for Al alloy ingots and would be obvious to use conventional or known cooling rates to cool the aluminum ingot. 
It is noted that US'412 does NOT teach a) a thermal differential of less than 40° C. over the entire ingot cooled from a homogenization temperature thereof. However, the prior art US'412 teaches a substantially similar processing conditions as employed in the instant disclosure of cooling the billet via a) a water spray followed by b) an air cooling. {US'412 In the spray unit, the homogenized billets are cooled down in a cooling phase to a predetermined surface temperature which, after an equalizing phase, leads to an equalized internal and surface temperature. This equalization temperature is preferably around 310° C. - 350° C. in AlMgSi alloys. In the insulated receptacle directly adjoining the spray unit during the cooling of AlMgSi alloys, where the billets are held in interim storage, a possibly incomplete equalizing phase first of all runs its full course. Here, the billets are held preferably for 20-60 minutes, in US'412 col 3:2-25}. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Therefore, it is expected that aluminum alloy billet of US'412 would have a property of a) a thermal differential of less than 40° C. over the entire ingot cooled from a homogenization temperature thereof as claimed in the instant claim since the alloy of the prior art encounters substantially identical process of cooling. Since the Office does not have a laboratory to test the reference steel alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). In the alternative, 
Regarding the amendments to instant claim, US'412 teaches (col 1:40-65) that the cooling comprises of a spray and an equalization step which reads on cooling is carried out in at least two phases of the instant claim.
Regarding the limitation of "a first spraying phase” and its operation/components of the instant claim, US'412 teaches of spraying nozzles on top and bottom of the spray unit thereby spraying the top and bottom surfaces of the ingot {US'412 FIG 2, col 4:10-30, Nozzles 22 for the cooling medium 24 are arranged in the longitudinal direction L in such a way as to be interrupted merely by one running roller 18 and over the entire periphery of the inner space of the spray unit 12.} thereby reading on the claimed limitation.
Regarding the limitation of "a complementary phase of thermal equalization in still air, in a tunnel with interior reflective walls, lasting from 2 to 30 minutes depending on the ingot format and the cooling value", US'412 teaches that "In the insulated receptacle directly adjoining the spray unit during the cooling of AlMgSi alloys, where the billets are held in interim storage, a possibly incomplete equalizing phase first of all runs its full course. Here, the billets are held preferably for 20-60 minutes, in particular for about 30 minutes." and shows the insulated US'412 col 3:15-25, FIG 1, 4} thereby reading on the claimed limitation.
Regarding the amended limitation of the cooling of the head and foot is modulated by turning the ramp of nozzles on or off, US'412 teaches in FIG 2 that the billet can be bigger than the spray unit. In addition, US'412 teaches that the nozzles can be switched on and off as a whole, in groups or individually but preferably also the corresponding regulation of the rate of flow of the cooling medium “This comprises primarily the switching on and off of the nozzles as a whole, in groups or individually but preferably also the corresponding regulation of the rate of flow of the cooling medium. The arrangement in groups conveniently also comprises the feed of the nozzles in sectors. Thus all desired curves necessary for carrying out the billet cooling can be followed in the spray unit.” (col 3:30-40) thereby reading on the limitations of the instant claim since the prior teaches switching on and off of the nozzles as a whole, in groups or individually. 
Regarding claims 4, 8 and 9, it is noted that US'412 does not explicitly teach the claimed limitation of the repetition of the spraying and/or thermal equalization steps.
US'412 teaches of a method and an apparatus with which fully annealed billets can be cooled down in an automated and controlled manner in accordance with the alloy composition, the cross-section and the specific use wherein the cooling comprises of spraying and an equalization step. Therefore, it would have been obvious to one skilled in the art to repeat the steps of the of the prior art so that fully annealed billets can be cooled down in an automated and controlled manner in accordance with the alloy composition, the cross-section and the specific use. {US'412 col 1:34-col 3:40}. In addition, duplication of the step has no patentable weight because there exists no data that indicates new or unexpected results are produced with the duplication of the step. See MPEP § 2144.04 VI B. In re Harza
Regarding claim 5, US'412 teaches that "For technical and economic reasons, finely atomized water is primarily used as the cooling medium, with which air is preferably admixed." {US'412 col 2:12-61} thereby reading on the limitations of the instant claim.
Regarding claim 6, US'412 teaches in FIG 2 that the billet can be bigger than the spray unit. In addition, US'412 teaches that the nozzles can be switched on and off as a whole, in groups or individually but preferably also the corresponding regulation of the rate of flow of the cooling medium “This comprises primarily the switching on and off of the nozzles as a whole, in groups or individually but preferably also the corresponding regulation of the rate of flow of the cooling medium. The arrangement in groups conveniently also comprises the feed of the nozzles in sectors. Thus all desired curves necessary for carrying out the billet cooling can be followed in the spray unit.” (col 3:30-40) thereby reading on the limitations of the instant claim since the prior teaches “switching on and off of the nozzles as a whole, in groups or individually” and “all desired curves necessary for carrying out the billet cooling can be followed in the spray unit.” which infers that the foot and head can be cooled less than the rest of the ingot.
Regarding claim 10, US'412 teaches that the sprays can be switched on/off as a whole, in groups or individually. It also teaches FIG 6. and "A nozzle 22 of a spray unit 12 (FIGS. 2, 3), which nozzle 22 is shown in FIG. 6, consists of a part 32 having a bore 30 for the water W, which bore 30 narrows at an angle of 45° and forms a nozzle opening 33. Furthermore, two bores- 34 for the air supply A which lie diametrically opposite one another pass through the part 32. The part 32, while forming ring-segment-shaped hollow spaces 36 and adjoining air-conducting channels 38, is fitted into a mating piece 40. The air-conducting channels 38 enclose an angle α of 45° with the nozzle axis X. By variable pressurizing of the bores 34, the direction of the cooling medium 24 atomized in a cone shape can be varied within a wide range, the angle 2β. By continuously changing pressurizing of the air-conducting channels 38, a pendulous pivoting movement of the spraying cone of the pressure medium 24, with nozzle 22 not moving, results. With a nozzle 22 according to FIG. 6, the rate of air flow can be reduced several times US'412 col 5:10-46}.
Regarding claim 11, US'412 teaches "the spraying direction and the spraying cone of the cooling medium of an air-water nozzle can be controlled by process-controlled change of the air supplied at two locations, as a result of which a better balanced heat flow develops by means of a pendulcus pivoting movement of the supplied cooling medium perpendicularly to the feed direction of the billets." {US'412 col 2:31-42},  FIG 6 and "A nozzle 22 of a spray unit 12 (FIGS. 2, 3), which nozzle 22 is shown in FIG. 6, consists of a part 32 having a bore 30 for the water W, which bore 30 narrows at an angle of 45° and forms a nozzle opening 33. Furthermore, two bores- 34 for the air supply A which lie diametrically opposite one another pass through the part 32. The part 32, while forming ring-segment-shaped hollow spaces 36 and adjoining air-conducting channels 38, is fitted into a mating piece 40. The air-conducting channels 38 enclose an angle α of 45° with the nozzle axis X. By variable pressurizing of the bores 34, the direction of the cooling medium 24 atomized in a cone shape can be varied within a wide range, the angle 2β. By continuously changing pressurizing of the air-conducting channels 38, a pendulous pivoting movement of the spraying cone of the pressure medium 24, with nozzle 22 not moving, results. With a nozzle 22 according to FIG. 6, the rate of air flow can be reduced several times over compared with a jet-mixing method on the basis of a Venturi nozzle." {US'412 col 5:10-46} thereby indicating that the angle can adjusted in the angle 2β of FIG. 6, thereby reading on the claimed limitations of the instant claim.
Regarding claim 21, US'412 teaches {US'412 col 3:2-25} "The billets homogenized in the full-annealing furnace are preferably guided out of the furnace at a temperature below the solidus temperature of 400°C. - 600°C. into the spray unit." The claimed range of temperature overlap or lie inside ranges disclosed by the prior art thereby rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6, 8-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,130,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveal a substantially identical method comprising substantially identical features. Claim 1 of the patent is hereby provided for comparison with claim 1 of the instant application. (substantially identical features are highlighted) 
US 10,130,980 B2 Claim 1. A method of cooling an aluminum alloy rolling ingot after a metallurgical homogenization heat treatment of said ingot at a homogenization temperature, optionally between 450 to 600° C., and prior to hot rolling,
wherein the aluminum alloy rolling ingot has a format of dimensions from 250 to 800 mm in thickness, from 1000 to 2000 mm in width, and from 2000 to 8000 mm in length; a top surface, a bottom surface, and four side surfaces, wherein the top and bottom surfaces have a larger surface area than the side surfaces; and a head and a foot corresponding to extremities in a longitudinal direction,
wherein cooling, by a cooling value of 30 to 150° C, is performed at a rate of from 150 to 500° C./h, with a thermal differential of less than 40° C. over the entire ingot cooled from the homogenization temperature thereof, and
wherein cooling is carried out in at least two phases:

a complementary phase of thermal equalization in still air, in a tunnel with interior reflective walls, lasting from about 2 to about 30 minutes, depending on the format of the ingot and the cooling value; and
wherein the spray system guides the cooling liquid or spray under pressure to the ingot edges where the cooling liquid or spray under pressure is discharged in form of a cascade without touching the ingot's small side surfaces.
Claims 1, 3-6, 8-11 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/316640 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a substantially identical method comprising substantially identical features. Claims 1 and 3 of the reference is hereby provided for comparison with claim 1 of the instant application. (substantially identical features are highlighted). Examiner is using Patent Application Publication US 2019/0153577 A1 for comparison purposes.
16/316640 Claim 1. A method for producing a 6xxx series aluminium sheet comprising the steps of 
homogenizing an ingot made from a 6XXX series aluminum alloy preferably comprising 0.3-1.5 wt. % of Si, 0.3-1.5 wt. % of Mg and 1.5 wt. % or less of Cu,
cooling the homogenized ingot with a cooling rate in a range from 150° C./h to 2000° C./h directly to the hot rolling starting temperature, wherein a thermal differential of less than 40° C. over the entire ingot cooled from the homogenization temperature is obtained when hot rolling is started,

cold rolling to obtain a cold rolled sheet.
Claim 2. A method according to claim 1 wherein the hot rolling starting temperature is between 350° C. and 450° C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
First, please note that claim 3 is not rejected under 35 U.S.C. 103 as being unpatentable over US 5112412 A of Plata (US'412) , and further in view of Applicant's Admitted Prior Art provided in the "Description of Related Art" section of the instant specification (AAPA), and further in view of Sheet Ingots on Hydro Website (NPL'1). This is because the primary prior art US'412 teaches “With regard to the method, the object is achieved according to the invention in that the billets emerging from a full-annealing furnace continuously one after the other in the longitudinal direction at a first temperature are guided in-line through a spray unit at a program-controlled feed rate and while being sprayed on all sides with a cooling medium in a program-controlled manner to reach an adjustable surface temperature, the internal and surface temperature of the billets being equalized a short time after leaving the spray unit.” (emphasis added) {US'412 col 1:40-54}. This means that claim 3 is not taught by the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "without touching the small surfaces") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 only requires to “to spray the larger top and bottom surfaces of said ingot” and therefore does not preclude the spraying of on all sides as argued.
Regarding the amendments to instant claim, US'412 teaches (col 1:40-65) that the cooling comprises of a spray and an equalization step which reads on cooling is carried out in at least two phases of the instant claim.Regarding the limitation of "a first spraying phase” and its operation/components of the instant claim, US'412 teaches of spraying nozzles on top and bottom of the spray unit thereby spraying the top and bottom surfaces of the ingot {US'412 FIG 2, col 4:10-30, Nozzles 22 for the cooling medium 24 are arranged in the longitudinal direction L in such a way as to be interrupted merely by one running roller 18 and over the entire periphery of the inner space of the spray unit 12.} thereby reading on the claimed limitation. Regarding the limitation of "a complementary phase of thermal equalization in still air, in a tunnel with interior reflective walls, lasting from 2 to 30 minutes depending on the ingot format and the cooling value", US'412 teaches that "In the insulated receptacle directly adjoining the spray unit during the cooling of AlMgSi alloys, where the billets are held in interim storage, a possibly incomplete equalizing phase first of all runs its full course. Here, the billets are held preferably for 20-60 minutes, in particular for about 30 minutes." and shows the insulated receptable and temperature/time figures {US'412 col 3:15-25, FIG 1, 4} thereby reading on the claimed limitation.
Regarding the amended limitation of the cooling of the head and foot is modulated by turning the ramp of nozzles on or off, US'412 teaches in FIG 2 that the billet can be bigger than the spray unit. In addition, US'412 teaches that the nozzles can be switched on and off as a whole, in groups or individually but preferably also the corresponding regulation of the rate of flow of the cooling medium “This comprises primarily the switching on and off of the nozzles as a whole, in groups or individually but preferably also the corresponding regulation of the rate of flow of the cooling medium. The arrangement in groups conveniently also comprises the feed of 
Regarding the arguments directed at the rejection of instant claims on ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,130,980 B2, Applicant's arguments have been fully considered but they are not persuasive. It is noted that the Applicant stated that a terminal disclaimer was filed to obviate the rejection. However, no terminal disclaimer was found and the rejection is maintained. 
Regarding the arguments directed at the provisional rejection of instant claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/316640 (reference application), Applicant's arguments have been fully considered but they are not persuasive. It is noted that the double patenting rejection is not the only rejection that is remaining. Therefore, the provisional rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733